DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
CLAIMS 1-9:
In line 1, replace “Clamp” with --clamp--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the level shifter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination “the level shifter” will be interpreted as --an input--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (2021/0293874).
In re Claim 1, Kwon teaches a Miller clamp protection circuit being connected to a device to be driven (110) as seen in Figures 1 and 11, and comprising: a main driving circuit (102) configured to provide a driving signal (paragraph 29); a Miller switch (1162 or 1166) configured to reduce a voltage glitch (paragraphs 79-83); a Miller switch control circuit (106) configured to automatically control an on and off of the Miller switch according to an intermediate signal (Vge) from the main driving circuit (paragraph 33); the main driving circuit is connected to a power supply, the Miller switch control circuit, one end of the Miller switch and the device to be driven (as seen in Figure 1), and another end of the Miller switch is grounded (as seen in Figure 11).
In re Claim 4, Kwon teaches a reference circuit (622 and 624) configured to provide a reference voltage connected to the Miller switch control circuit as seen in Figure 6 (paragraphs 59-60).
In re Claim 5, Kwon teaches a comparison circuit 626 configured to compare an input circuit 412 with the reference voltage (paragraph 61); a switch control circuit 1058 (as seen in Figure 10) configured to receive a voltage from an input (INP) via 1050,1052, and 1054 and a voltage from the comparison circuit (Fochsf) via 1056 and output a control voltage (FLT) of the Miller switch according to the voltage from the level shifter and the voltage from the comparison circuit (paragraphs 74-78).
In re Claim 6, Kwon teaches that  the comparison circuit comprises a comparator 626 (paragraph 58), a non-inverting input terminal of the comparator is connected to the reference circuit (physically connected via body of 626), an inverting input terminal of the comparator is connected to the main driving circuit (physically connected via body of 626), one end of the Miller switch (via Vge) and the device to be driven (via Vge), an output terminal of the comparator is connected to the switch control circuit (via 1056).
In re Claim 7, Kwon teaches that the switch control circuit comprises a latch 1058, an S pin of the latch is connected to the output terminal of the comparator (via 1056), an R pin of the latch is connected to the main driving circuit (via 1050, 1052 and 1054), and a Q pin of the latch is connected to a gate of the Miller switch (FLT, as seen in Figure 11).
In re Claim 8, Kwon teaches that the protection circuit is part of a driving circuit 100 as seen in Figure 1.
In re Claim 9, Kwon teaches that the driving circuit is packaged on a chip body of an IC (paragraph 5) as seen in Figure 1 and a LO pin (Gon and/or Goff, paragraphs 31-32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (2021/0293874) in view of Hokazono et al (2017/0338812) and Abesingha et al (2016/0277012).
In re Claim 2, Kwon teaches an output driving circuit 102 configured to output a driving signal (paragraph 29) and a current limiting circuit (112 and/or 114) configured to limit an output current of an output signal (paragraphs 31-32), wherein an input signal is connected to the Miller switch control circuit 106 as seen in Figure 1.
Kwon does not teach a level shifter or delay matching circuit.
Hokazono teaches a delay matching circuit 601 connected between an input and a driver unit 500 as seen in Figure 1 that delays the signal at the input in order to prevent the switching device 101 from being in a conducting state at the same time as its companion upper/lower switching device in an inverter circuit to prevent an overcurrent (paragraphs 2-4, 26-28).
 Abesingha teaches that when upper and lower switching devices T1 and T2 of a converter are utilized, each switching device can have it accompanying level shifter 325 and 360 to deliver the proper input signal to the respective drivers 355 and 365 (paragraph 56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the level shifter as taught by Abesingha and the delay matching circuit of Hokazono since doing so would allow the switching device 110 of Kwon to be utilized in an inverter circuit with a companion upper/lower switching device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al (20210242864) teaches utilizing a switch SW2 to clamp a gate voltage of switch SW1 output from driver 1 when an overcurrent is detected as seen in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836